DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0168619 Ohmoto et al in view of US 2007/0148472 Masaki et al.
Regarding claim 1, Ohmoto teaches an interlayer film 1 for laminated glass (paragraph 0001) comprising:
an infrared reflective layer 2 (paragraph 0011);
a first resin layer 3 containing a thermoplastic resin (paragraph 0016); and
a second resin layer 4 containing a thermoplastic resin (paragraph 0016),
the first resin layer being arranged on a first surface side of the infrared reflective layer, the second resin layer being arranged on a second surface side opposite to the first surface of the infrared reflective layer (figure 1),
the first resin layer having a wedge angle (paragraph 0192),
a laminated glass (figure 2) prepared by arranging a clear glass having a thickness of 2.5 mm (paragraph 0155 teaching a clear glass with a 2.5 mm thickness) outside the first resin layer 
the infrared reflective layer being a multilayer resin film, the multilayer resin film being a laminate film in which a plurality of resin films are layered (paragraph 0031). 
Ohmoto teaches the use of the wedge angle, but does not teach the value of the wedge angle. One reading Ohmoto as a whole would appreciate that Ohmoto is not particularly concerned with the value of the wedge angle, only the construction of the glass laminate. Masaki teaches a glass laminate with a multilayered interlayer film, where the first resin layer has a wedge angle of up to 1.8 mrad (paragraphs 0070-0071), where the total wedge angle for the product is 0.25 mrad to 1.8 mrad, and Masaki teaches that the first and third or all three interlayer layers may have a wedge angle. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of up to 1.8 mrad reads on the claimed range of 0.1 mrad or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge angle of Masaki in the product of Ohmoto because this wedge angle allows for the reduction of double images producing a better head-up display (paragraphs 0070-0071).
Neither Ohmoto nor Masaki teaches the light reflectance at a wavelength of 480 nm to 680 nm when light is applied from the outside. However, as Ohmoto in view of Masaki satisfies all of the previous limitations, the combination’s materials and method are indistinguishable 
Regarding claim 2, Ohmoto teaches that the second resin layer contains a heat shielding substance (paragraph 0019).
Regarding claim 3, Ohmoto teaches that the thermoplastic resin in the first resin layer is a polyvinyl acetal resin, and the thermoplastic resin in the second resin layer is a polyvinyl acetal resin (paragraph 0016).
Regarding claim 4, Ohmoto teaches that the first resin layer contains a plasticizer, and the second resin layer contains a plasticizer (paragraph 0017).
Regarding claim 5, Masaki teaches that the interlayer film is used in a laminated glass that is a head-up display (paragraph 0001).

Response to Arguments
Applicant's arguments filed January 3, 2022, have been fully considered but they are not persuasive.
Applicant argues that comparative examples 6-9 show that a product that meets the structure of the claim does not necessarily have the claimed light reflectance. However, Applicant has not explained the data to make this point. The only difference between Examples 
Applicant argues that the prior art does not teach suppressing multiple images. However, Masaki explicitly states that the invention prevents double images (abstract). It is unclear why Applicant believes that this teaching is not sufficient. 
Applicant argues that Ohmoto does not recognize the value of the particular IR material. However, this feature is not claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781